
	

116 S1959 IS: Ensuring Representation for Survivors Act
U.S. Senate
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1959
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2019
			Mr. Sullivan (for himself and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To expand and improve the Legal Assistance for Victims Grant Program to ensure legal assistance is
			 provided
			 for survivors in proceedings related to domestic violence and sexual
			 assault, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Ensuring Representation for Survivors Act.
		2.Ensuring access to legal assistance in proceedings related to domestic violence and
 sexual assaultSection 1201 of the Violence Against Women Act of 2000 (34 U.S.C. 20121) is amended— (1)by redesignating subsection (f) as subsection (g);
 (2)by inserting after subsection (e) the following:  (f)Grants to States To ensure access to legal assistance (1)In generalIn each fiscal year, the Attorney General shall award to each State submitting an application under paragraph (3) a grant in an amount equal to .5 percent of the total amount appropriated under subsection (g) for the fiscal year, to be used to provide legal assistance to survivors of domestic violence, dating violence, stalking, and sexual assault, with the goal of all survivors of domestic violence, dating violence, stalking, and sexual assault receiving legal assistance.
						(2)Use of funds
 (A)In generalAny funds received by a State under this subsection shall be distributed by the State to public or private entities within the State to implement, expand, and establish efforts and projects to provide legal assistance, including pro bono representation and legal advocacy, to help survivors of domestic violence, dating violence, stalking, or sexual assault—
 (i)assert their rights as victims in a criminal proceeding, other than prosecution, directly related to the victimization, or otherwise protect their safety, privacy, or other interests as victims in such proceedings;
 (ii)initiate or respond to motions to vacate or expunge a conviction, or similar actions, where the jurisdiction permits such a legal action based on a person’s being a crime victim; and
 (iii)other legal actions, other than tort actions, which, in the civil context, are reasonably necessary as a direct result of the victimization, such as—
 (I)civil legal assistance with divorce, child custody, child welfare, and support proceedings with corresponding enforcement;
 (II)assistance with and representation at proceedings for protective orders, restraining orders, or other stay-away orders;
 (III)assistance with contract, housing, employment, education, healthcare, benefits, and privacy matters; and
 (IV)intervention with creditors, law enforcement officers, and other entities on behalf of survivors of identity theft and financial fraud.
 (B)EligibilityA public or private entity seeking distribution of grant funds received by a State under this subsection shall meet the eligibility requirements described in subsection (d).
 (3)ApplicationEach State seeking a grant under this subsection shall submit an application to the Attorney General at such time and in such manner as the Attorney General may reasonably require.; and
 (3)in subsection (g), as so redesignated, by striking $57,000,000 for each of fiscal years 2014 through 2018 and inserting $80,000,000 for each of fiscal years 2020 through 2024. 